Case: 17-13933    Date Filed: 12/23/2019   Page: 1 of 6


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-13933
                            Non-Argument Calendar
                          ________________________

          D.C. Docket Nos. 1:16-cv-22119-RNS; 1:15-cr-20056-RNS-1



YAMIL M. VEGA,

                                                              Petitioner-Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                                             Respondent-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (December 23, 2019)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Yamil Moises Vega, a federal prisoner represented by counsel, appeals the

district court’s denial of his 28 U.S.C. § 2255 motion to vacate. Vega argued in
              Case: 17-13933     Date Filed: 12/23/2019    Page: 2 of 6


the district court that his Hobbs Act robbery conviction, a violation of 18 U.S.C.

§ 1951(a), was not a qualifying crime of violence under 18 U.S.C. § 924(c)

because Johnson v. United States, 135 S. Ct. 2551 (2015), should be extended so as

to make that residual clause unconstitutional; he also argued that his Hobbs Act

conviction did not otherwise qualify under the elements clause. On appeal, Vega

reargues that Johnson invalidated § 924(c)’s residual clause and that Hobbs Act

robbery does not qualify under § 924(c)’s elements clause. He also argues that our

decision in In re Saint Fleur, 824 F.3d 1337 (11th Cir. 2016), holding that Hobbs

Act robbery is a crime of violence under the elements clause, should not be given

preclusive effect. Lastly, he argues for the first time that his case should be

remanded for resentencing based on Dean v. United States, 137 S. Ct. 1170 (2017).

                                          I.

      When reviewing the district court’s denial of a § 2255 motion, we review

findings of fact for clear error and questions of law de novo. Rhode v. United

States, 583 F.3d 1289, 1290 (11th Cir. 2009). Under the prior precedent rule, we

are bound by our prior decisions unless and until they are overruled by the

Supreme Court or this Court en banc. United States v. Brown, 342 F.3d 1245,

1246 (11th Cir. 2003). This includes decisions rendered in the case of a second or

successive habeas application. In re Hill, 777 F.3d 1214, 1223 (11th Cir. 2015);

United States v. St. Hubert, 909 F.3d 335, 346 (11th Cir. 2018), cert. denied, 139


                                           2
               Case: 17-13933      Date Filed: 12/23/2019    Page: 3 of 6
S. Ct. 1394 (2019). We may affirm for any reason supported by the record.

Castillo v. United States, 816 F.3d 1300, 1303 (11th Cir. 2016).

      A federal prisoner may move the sentencing court to vacate his sentence

under 28 U.S.C. § 2255 on the ground that, inter alia, his sentence was imposed in

violation of federal law or the Constitution or exceeds the maximum time allowed

by law. 28 U.S.C. § 2255(a). However, a federal prisoner who fails to raise an

issue on direct appeal is procedurally barred from raising it in a § 2255 motion,

absent a showing of “cause” and “prejudice,” or a showing of actual innocence.

Lynn v. United States, 365 F.3d 1225, 1234 (11th Cir. 2004).

      Federal law imposes a seven-year mandatory minimum sentence if a person

“brandished” a firearm “during and in relation to any crime of violence or drug

trafficking crime . . . in furtherance of any such crime . . . in addition to the

punishment provided for such crime of violence or drug trafficking crime.” 18

U.S.C. § 924(c)(1)(A). A “crime of violence” is defined as a felony offense and

      (A) has as an element the use, attempted use, or threatened use of
      physical force against the person or property of another, or

      (B) that by its nature, involves a substantial risk that physical force
      against the person or property of another may be used in the course of
      committing the offense.

Id. § 924(c)(3) (emphasis added). The first clause is referred to as the elements

clause, while the second clause is referred to as the residual clause. United States

v. Davis, 139 S. Ct. 2319, 2324 (2019).
                                            3
              Case: 17-13933     Date Filed: 12/23/2019   Page: 4 of 6


      The Hobbs Act itself criminalizes:

      Whoever in any way or degree obstructs, delays, or affects commerce
      or the movement of any article or commodity in commerce, by
      robbery . . . or attempts or conspires so to do, or commits or threatens
      physical violence to any person or property in furtherance of a plan or
      purpose to do anything in violation of this section . . . .

18 U.S.C. § 1951(a). In Saint Fleur, a case involving a second or successive

§ 2255 motion, we determined that Hobbs Act robbery qualified as a crime of

violence under § 924(c)’s elements clause. In re Saint Fleur, 824 F.3d at 1340.

We later applied Saint Fleur in a direct criminal appeal and, applying a categorical

approach, confirmed that Hobbs Act robbery was a crime of violence under

§ 924(c)’s elements clause. St. Hubert, 909 F.3d at 337, 349–53.

      In Johnson—decided shortly after Vega was indicted—the Supreme Court

held that a similar residual clause in another subsection, § 924(e), was

unconstitutionally vague. Johnson, 135 S. Ct. at 2557–58, 2563. In 2018,

however, we held, en banc, that Johnson did not support a vagueness-based

challenge to § 924(c)’s residual clause. See Ovalles v. United States, 905 F.3d
1231, 1234, 1253 (11th Cir. 2018) (en banc), abrogated by United States v. Davis,

588 U.S. ––––, 139 S. Ct. 2319, 2324, 2326 (2019); In re Garrett, 908 F.3d 686,

689 (11th Cir. 2018) (denying a federal prisoner’s successive § 2255 application

and holding that “neither Johnson nor [Sessions v. Dimaya, 138 S. Ct. 1204

(2018)] supplies any ‘rule of constitutional law’—‘new’ or old, ‘retroactive’ or


                                           4
              Case: 17-13933    Date Filed: 12/23/2019   Page: 5 of 6


nonretroactive, ‘previously unavailable’ or otherwise—that can support a

vagueness-based challenge to the residual clause of section 924(c)”), abrogated in

part by Davis, 139 S. Ct. at 2324, 2326.

      By contrast, in Davis—decided after the district court denied Vega’s § 2255

motion—the Supreme Court overruled the Ovalles en banc decision and held,

consistent with Johnson, that § 924(c)’s residual clause was also unconstitutionally

vague. Davis, 139 S. Ct. at 2323, 2326, 2336. And we recently held that Davis

announced a “new substantive rule of constitutional law in its own right, separate

and apart from (albeit primarily based on) Johnson and Dimaya.” In re Hammoud,

931 F.3d 1032, 1040 (11th Cir. 2019).

      Vega’s challenge to his § 924(c) conviction fails. We are bound by our prior

holding in Saint Fleur that Hobbs Act robbery is a crime of violence under

§ 924(c)’s elements clause. See St. Hubert, 909 F.3d at 353; In re Saint Fleur, 824
F.3d at 1340. Accordingly, we affirm in this respect.

                                           II.

      In reviewing the district court’s ruling on a prisoner’s § 2255 motion,

appellate review is limited to the issues specified in the COA. Murray v. United

States, 145 F.3d 1249, 1250–51 (11th Cir. 1998). However, in exceptional cases,

we may sua sponte expand the COA to include issues that reasonable jurists would

find debatable. Mays v. United States, 817 F.3d 728, 733 (11th Cir. 2016).


                                           5
              Case: 17-13933     Date Filed: 12/23/2019   Page: 6 of 6


      “[R]elief under 28 U.S.C. § 2255 is reserved for transgressions of

constitutional rights and for that narrow compass of other injury that could not

have been raised in direct appeal and would, if condoned, result in a complete

miscarriage of justice.” Lynn, 365 F.3d at 1232 (quotation marks omitted). A

non-constitutional error that may justify reversal on direct appeal generally does

not support a collateral attack on a final judgment. Id. at 1232–33.

      In Dean, the Supreme Court determined that it was reversible error for the

district court to determine that it could not vary from the guideline range based on

the mandatory minimum sentence the defendant would also receive under § 924(c).

Dean, 137 S. Ct. at 1175–78.

      Our review of a district court’s ruling on a § 2255 motion is generally

limited to the issues specified in the COA and Vega has not asserted exceptional

circumstances suggesting that we should expand his COA to consider this issue.

See Mays, 817 F.3d at 733; Murray, 145 F.3d at 1250–51. This is especially true

where Vega has not argued that this was a constitutional error or how this

purported non-constitutional error would result in a complete miscarriage of

justice. See Lynn, 365 F.3d at 1232–33. Accordingly, we affirm.

      AFFIRMED.




                                          6